Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 1 of 25 PageID #: 1269




                          Exhibit A
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 2 of 25 PageID #: 1270




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    __________________________________
    MONICA MORRISON,                    )              CASE NO. 1:18-cv-06127 (CBA)(RML)
                                        )
                            Plaintiff,  )                                                      )
                                        )
                                        )
                      v.                )
                                        )
    ROBERT LANGRICK,                    )
                                        )
                            Defendant.  )
    ____________________________________)




   PLAINTIFF MONICA MORRISON’S RESPONSES TO DEFENDANT ROBERT
   LANGRICK’S SECOND REQUESTS FOR ADMISSIONS

           Plaintiff Monica Morrison (hereafter “Plaintiff” or “Ms. Morrison”), by her attorneys,

   Henry R. Kaufman, P.C., for her Responses to Defendant Robert Langrick’s Second Requests for

   Admissions, states as follows, reserving the right to supplement this response, as may be

   necessary or appropriate, prior to trial:



   REQUEST FOR ADMISSION NO. 3
   Admit that neither you nor Mr. Langrick ever signed the “proposed ‘Settlement
   Agreement’” referenced in Paragraph 125 of your November 1, 2018 Complaint.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 3:
   Admitted. Although, on information and belief, Mr. Langrick to this day is still demanding
   settlement terms for the most part identical to those proposed in the unconscionable
   pre-litigation NDA.




                                                   1
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 3 of 25 PageID #: 1271




   REQUEST FOR ADMISSION NO. 4
   Admit that neither Mr. Langrick nor anyone purporting to act on Mr. Langrick’s behalf
   has ever stated or argued that the “proposed ‘Settlement Agreement’” referenced in
   Paragraph 125 of your November 1, 2018 Complaint is a valid or enforceable contract.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 4:
   Neither admitted nor denied. This was Mr. Langrick’s proposed document, not Plaintiff’s.
   In any event, on information and belief, Mr. Langrick to this day is still demanding
   settlement terms for the most part identical to those proposed in the unenforceable pre-
   litigation NDA.



   REQUEST FOR ADMISSION NO. 5
   Admit that during an audio-recorded interview on May 12, 2005, you told Hanover
   Police Department Captain Frank Moran that while you and Mr. Langrick were at the
   Bones Gate party, you made the suggestion to Mr. Langrick that he “go back to [your]
   place.”


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 5:
   Admits that, in one of her police interviews, she was reported to have testified that she
   said to Mr. Langrick the words “go back to my place.”

   Denies, however, the extraordinarily misleading implication that these words in any way
   suggested she was flirtatiously inviting Mr. Langrick back to her dorm room to, as he
   has also claimed, “hook up.” Here is the entire context of the “go back to my place”
   quote:

   “I don’t normally go home alone uh, but my friend Frank was there, Frank Fucile, and
   um, he also lIives [sic] in my house and so Brent and Frank and all agreed that I’d end
   up, you know, Frank would walk me home and that’d be it. So um, we’re all hanging out,
   um, this, the rest of this is kind of fuzzy to me though I remember the generals of what
   happened but I was very intoxicated at the time and um, Frank, uh, uh, ended up
   needing a pong partner and um, they decided to introduce me to this guy Rob who was
   a freshman said he was a Tuckie so he said he was a Tuck Student and um, I played
   pong with him and he wasn’t very good so we lost 2 games and by then it was fairly,
   fairly hammered and um, I decided it was time to go home and uh, Frank had left and I
   didn’t know where he was, he might have gone to the bathroom, I’m not sure but I
   ended up walking home with this guy, um, Rob. And uh, I believe at this time Rob told
   me that he knew Frank and um, I at the time said that you know he lives with me, let’s
   just go back to my place …”




                                                2
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 4 of 25 PageID #: 1272




   REQUEST FOR ADMISSION NO. 6
   Admit that on May 8, 2005, you accused Mr. Langrick of sexually assaulting your
   roommate and your roommate’s boyfriend.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 6:
   Admitted, to the following extent: On information and belief, after Ms. Morrison had left
   her dormroom, Mr. Langrick, while still entirely naked, attempted to get into her
   roommate’s bed where her boyfriend was lying. On information and belief, Langrick
   touched and attempted to “cuddle” the boyfriend without his consent and later went at
   Ms. Morrison’s roommate and touched, or threatened to touch, her, without her consent
   – all still while wearing no clothes. Also, on information and belief, when asked to stop
   menacing the roommate and her boyfriend in this naked, sexually assaultive fashion,
   and to leave Ms. Morrison’s room, Mr. Langrick refused to do so until a threat had to be
   made to call the police.



   REQUEST FOR ADMISSION NO. 7
   Admit that you wrote a blog post on Medium.com entitled “An Imaginary Open Rap
   Battle With My Rapist” which was published on September 23, 2018.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 7:
   Admitted.



   REQUEST FOR ADMISSION NO. 8
   Admit that the “Rapist” you refer to in your blog post “An Imaginary Open Rap Battle
   With My Rapist” is Mr. Langrick.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 8:
   Admitted. Although Mr. Langrick is not named or otherwise identified in Ms. Morrison’s
   post.



   REQUEST FOR ADMISSION NO. 9
   Admit that when you wrote “bitch.pay.me” in your blog post “An Imaginary Open Rap
   Battle With My Rapist,” “bitch” referred to Mr. Langrick

   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 9:

   Denied. Mr. Langrick is not the “bitch” in that post.

                                                 3
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 5 of 25 PageID #: 1273




   REQUEST FOR ADMISSION NO. 10
   Admit that you told Brent Reidy you had your clothes on when you claimed Mr. Langrick
   tried to “hump” your leg in your bed.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 10:
   Admits that, according to the police transcript of his interview, Reidy told the police that
   Ms. Morrison told him that “she woke up and the guy Rob was naked and was sort of, I
   guess, humping her.” However, Ms. Morrison asserts that there were significant, pre-
   existing reasons why she would not be inclined to report the actual details of any sex-
   related incident to Brent Reidy – especially one as disturbing as the incident with Mr.
   Langrick.

   Denied to the extent that, according to Brent Reidy’s own police transcript, Ms. Morrison
   actually told him “she still has some clothes on, I don’t remember how much she said
   she still had on, I think she said she still had her shirt on …” (Emphasis added)



   REQUEST FOR ADMISSION NO. 11
   Admit that you told Mr. Langrick on the afternoon of May 8, 2005 that he tried to hump
   your leg in bed.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 11:
   Admitted. But, once again, this is highly misleading and is a transparent but
   unpersuasive attempt to minimize what actually occurred.

   First of all, that statement about “humping” was made in a context where Mr. Langrick
   had just shown up unannounced in Ms. Morrison’s dormroom – the “scene of the crime,”
   as it were, and at a time when she was alone in the room – notwithstanding that
   Langrick had been banned from Panarchy House.

   Second, when recounting the events of Langrick’s surprise visit, Ms. Morrison
   specifically recalled that she was shaking at the time and “was really kind of scared, I
   couldn’t decide if I was, I still don’t know if I was scared because I was scared that he
   was going to find the camera or scared because this guy was in my room again.”

   In any event, Ms. Morrison specifically explained to the police that she “told him that he
   tried to hump my leg because I wasn’t comfortable with explaining the full details of
   everything that happened at the time.” (Emphasis added)

   And, finally, of course, Ms. Morrison did explain to the police in disturbing detail that,
   although when she was first awoken by Mr. Langrick she initially thought he was trying

                                                 4
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 6 of 25 PageID #: 1274




   to “hump her leg,” she then realized what Mr. Langrick was doing was much more than
   mere “humping.” She told the police that Langrick – who was completely naked – was
   using his non-erect penis and also his finger to “slightly penetrate her vagina” and she
   also reported that his penis contacted her anus but she did not recall that there was any
   penetration, according to the police transcript of her testimony.



   REQUEST FOR ADMISSION NO. 12
   Admit that you told Frank Fucile that Mr. Langrick tried to hump your leg in bed.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 12:
   Admitted. But see Responses to Requests for Admissions Nos.10 and 11.



   REQUEST FOR ADMISSION NO. 13
   Admit that you found and kept cash that Mr. Langrick left at Panarchy house, some of
   which you then gave to Jenna Pelletier.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 13:
   Admitted. To the best of Plaintiff’s recollection the cash Mr. Langrick left behind was
   less than $50 and the cash she gave to Jenna Pelletier was approximately $25.


   REQUEST FOR ADMISSION NO. 14
   Admit that on the morning of May 8, 2005, you brought Mr. Langrick to the cupola on
   top of Panarchy house.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 14:
   Neither admitted nor denied. Plaintiff was in a “blackout” state from heavy intoxication
   due to alcohol – at least on and off during the sexually-assaultive incident with Mr.
   Langrick – and does not remember the details of how she and Mr. Langrick apparently
   ended up in the so-called “cupola.” Separately, Plaintiff has always had a recollection,
   from before she left the Bones Gate fraternity, that Langrick had been asking for or
   about Frank Fucile. Fucile and his roommate, Alice Johnston (now Melendez), lived in
   Panarchy House, immediately below the cupola. It is possible that Plaintiff was initially
   taking Langrick toward Mr. Fucile’s room.




                                                5
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 7 of 25 PageID #: 1275




   REQUEST FOR ADMISSION NO. 15
   Admit that Casey Rieder gave you money in exchange for the cocaine that you provided
   to him on or about May 10, 2005.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 15:
   Denied.



   REQUEST FOR ADMISSION NO. 16
   Admit that during your May 12, 2005 interview with Hanover Police Captain Frank
   Moran you stated that you remembered sitting and talking with Mr. Langrick in the
   cupola “for a while.”


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 16:
   Admitted. But this again is misleading. Here is the entire context:

   “…and so we walk home to my place, uh, to my place and we go up to my room and so
   at this point I was aware that he was in my room and I thought that he was going to go
   see Frank so I said um, ‘what are you doing here’, and uh, what did say....I said “What
   do you want” that’s what I said “What do you want” and um he said “Look, can we go
   somewhere to talk, is there some place we can go and talk” and I said um, well “Yeah I
   guess we can go outside” and um, through my room there’s a door to go outside onto
   the roof deck into the cupola which a sort of like a turret room, and so we go up onto the
   roof deck and onto the cupola and we started talking and we talked for a while if I
   remember correctly and I was really out of it and drunk and he started kissing me and
   this all is very, very hazy to me, I don’t remember exactly what happened in the cupola,
   um, I was definitely not of a coherent nature …”



   REQUEST FOR ADMISSION NO. 17
   Admit that you initially lied to police on May 12, 2005 by stating that the metal container
   you retrieved from the cupola on May 8, 2005 contained only cocaine residue, when in
   fact it contained over a gram of cocaine that you had distributed to an individual named
   Casey Rieder.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 17:
   Admitted. However, Ms. Morrison denies the characterization that she had “distributed”
   this found cocaine of Mr. Langrick’s which was not her possessed property to distribute.




                                                6
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 8 of 25 PageID #: 1276




   REQUEST FOR ADMISSION NO. 18
   Admit that you were never employed by xoJane as a writer.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 18:
   Denied as misleading. Without going into unnecessary detail, while Ms. Morrison’s
   formal job position was not “writer,” as an unpaid “intern,” she was later tasked with
   writing and content creation duties while working directly for editor-in-chief Jane Pratt
   and with the entity Jane Pratt LLC)



   REQUEST FOR ADMISSION NO. 19
   Admit that you were never employed as a writer by Business Insider.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 19:
   Denied as misleading. At Business Insider she was an assistant to the COO Julie
   Hansen on an administrative/operations level, but her voluntary duties also included
   professional writing.



   REQUEST FOR ADMISSION NO. 20
   Admit that in 2016 you were hospitalized for in-patient psychiatric care, at which time
   you were having visions, believed your dreams were coming true, and believed you
   were receiving communications directly from God.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 20:
   Denied. This attempt to characterize Plaintiff’s hospitalization is inaccurate. It is also
   objected to for the reasons stated in Plaintiff’s Revised Answer to Interrogatory No.12,
   especially as it relates to her mental state two years before the alleged defamations.



   REQUEST FOR ADMISSION NO. 21
   Admit that you had sexual intercourse with Mr. Langrick in the cupola of the Panarchy
   house on the morning of May 8, 2005.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 21:
   Neither admitted nor denied. Mr. Langrick has on many occasions proudly proclaimed
   that – after allegedly orgasmic foreplay – he had unprotected, noisy sexual intercourse
   with Monica Morrison in the cupola. Ms. Morrison has consistently maintained that she
   had – and to this day she now has – no recollection of having sexual intercourse in the

                                                7
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 9 of 25 PageID #: 1277




   cupola with Mr. Langrick. Plaintiff believes that she was in a “blackout” state from heavy
   intoxication due to alcohol at the time of the alleged sexual intercourse.



   REQUEST FOR ADMISSION NO. 22
   Admit that you experienced an orgasm during sexual foreplay with Mr. Langrick in the
   cupola at the Panarchy house on May 8, 2005.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 22:
   Neither admitted nor denied. Plaintiff has a vague recollection of Mr. Langrick kissing
   her when they were in or near the cupola. Plaintiff recalls nothing of the alleged sexual
   foreplay or of having an orgasm of any kind at that time. Plaintiff’s next vague
   recollection was of Mr. Langrick urging her to “piss on his face,” or some crude remark
   similar to that. Speculating, it is possible that this recollection relates to what Mr.
   Langrick has claimed was his surprise at experiencing what he claims was a dramatic
   ejaculatory orgasm. In any event, Plaintiff now believes that she was in
   a “blackout” state from heavy intoxication due to alcohol at the time of the alleged
   foreplay and orgasm.



   REQUEST FOR ADMISSION NO. 23
   Admit that you have experienced ejaculatory orgasms, both before and after May 8,
   2005.


   PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 23:
   Neither admitted nor denied. Studies regarding female orgasm or coital incontinence to
   this day remain hotly debated and disputed in scientific communities. Since Ms.
   Morrison has no recollection of the act which Ms. Langrick characterizes as "ejaculate
   orgasm," and since the scientific community cannot conclusively determine the
   character of the substance known as female ejaculate, it is literally impossible for Ms.
   Morrison to determine whether or not she ejaculated or urinated on Mr. Langrick. She
   will add that if what she did do was urinate on Mr. Langrick, she wouldn't have been the
   only party that night who was so intoxicated as to lose control of her bodily functions.
   She will add that she has emitted unknown substances through her urethra during
   sexual activity both before and after she is alleged to have had intoxicated and
   incapacitated sexual contact with Mr. Langrick – whether those substances emitted
   could be considered "ejaculate orgasms" or "coital incontinence" to this day remains
   unclear to her, based on her reading of the current scientific understanding of female
   ejaculation. See, e.g., https://www.bbc.co.uk/bbcthree/article/544c5686-e3bc-4ac2-
   b4ca-f91eccefe441; https://www.ncbi.nlm.nih.gov/pubmed/23634659;
   https://www.independent.co.uk/life-style/health-and-families/features/the-science-
   behind-female-ejaculation-9987298.html.

                                                8
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 10 of 25 PageID #:
                                    1278




 REQUEST FOR ADMISSION NO. 24
 Admit that you were not naked when you entered Brent Reidy’s room after leaving your
 bedroom on the morning of May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 24:
 Neither admitted nor denied. Ms. Morrison has not claimed that she was naked at the
 time of the rape or attempted rape in her bed by Mr. Langrick. What she recalls and has
 previously reported is that she was woken up out of either sleep or some kind of
 blackout or unconsciousness by Mr. Langrick’s efforts to penetrate her anus and vagina.
 In that regard, she has said that she found at that time that her panties had been pulled
 down but that her top was still on. When she fled to Brent Reidy’s room she frankly does
 not remember the extent to which she had at least pulled up her panties or hastily
 thrown on any other item of clothing.



 REQUEST FOR ADMISSION NO. 25
 Admit that no witness supports your claim that you “ran” from your bedroom on the
 morning of May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 25:
 Denied. Whatever anyone else recalls, Plaintiff’s recollection is strong that she “fled”
 from the room as a result of Mr. Langrick’s rape or attempted rape of her while she was
 asleep or perhaps blacked out or unconscious from heavy intoxication due to alcohol.
 Also, Anton Hasenkampf, the roommate’s boyfriend, noted to the police that he
 witnessed Ms. Morrison “stumble” out of the room after exclaiming “you gotta go” to Mr.
 Langrick. Therefore, it may be that what Ms. Morrison remembers as “running” actually
 resembled “stumbling” according to Mr. Hasenkampf due to her heavily impaired and
 incapacitated state.



 REQUEST FOR ADMISSION NO. 26
 Admit that cocaine is an illegal substance and that it was a criminal violation to possess,
 distribute and/or use such a drug in May of 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 26:
 Admitted. But perhaps Mr. Langrick should have taken this into consideration when he
 purchased or otherwise acquired the cocaine, when he snorted one or more lines of it
 (according to Mr. Langrick on two occasions on the evening before he met Plaintiff for

                                              9
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 11 of 25 PageID #:
                                    1279



 the first time while subsequently drinking heavily), when he actually had the audacity to
 film his criminal activity, and when – in his drugged and drunken stupor – he left his
 cocaine behind after which Monica – the admitted victim of his drugged and drunken
 sexually-assaultive behavior – discovered the cocaine after Langrick had reluctantly
 departed the premises, half dressed.



 REQUEST FOR ADMISSION NO. 27
 Admit that an attorney acting on your behalf demanded a financial settlement from Mr.
 Langrick in May 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 27:
 Admits that a local “contingency-fee” attorney, engaged not by Plaintiff but by her family,
 wrote a single demand letter to Mr. Langrick – a letter that Plaintiff never had the
 opportunity even to review. To the best of Plaintiff’s understanding – like every other
 contingency fee-lawyer in the country – the attorney’s letter apparently demanded a
 financial settlement. However, unlike most other contingency-fee lawyers, the attorney
 in question appears to have dropped the case just as soon as his demand for money
 was rejected. Finally, it must also be noted that no other litigation or demand for a
 financial settlement was ever pursued by Ms. Morrison thereafter, at least until Ms.
 Morrison commenced her declaratory judgment action, under duress from Mr. Langrick.



 REQUEST FOR ADMISSION NO. 28
 Admit that on May 9, 2005 you demanded that Mr. Langrick treat you and your
 housemates to a dinner at a restaurant called Simon Pierce in Queechee, Vermont.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 28:
 Admitted. However, the idea for that dinner as Mr. Langrick’s “treat,” was in fact not Ms.
 Morrison’s but of others in Panarchy House.



 REQUEST FOR ADMISSION NO. 29
 Admit that you never told law enforcement officers that you did not consent to sexual
 intercourse with Mr. Langrick in the cupola of the Panarchy house.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 29:
 Neither admitted nor denied. The question is misleading and proves nothing in light of
 Ms. Morrison’s complete lack of recollection of the alleged sexual intercourse.



                                             10
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 12 of 25 PageID #:
                                    1280




 REQUEST FOR ADMISSION NO. 30
 Admit that you never asked Mr. Langrick to wear a condom before you had sexual
 intercourse with him in the cupola of the Panarchy house on May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 30:
 Plaintiff has no recollection of having sexual intercourse with Mr. Langrick, much less
 addressing the issue of a condom, one way or another, due to her intoxicated, heavily
 impaired – indeed likely blacked out – state in the cupola. In any event, and under all of
 the admitted circumstances, the implied point of this request for an admission is an
 outrageous absurdity for a 29-year-old man, who claims to have been initiating sexual
 intercourse with a heavily impaired 19-year-old sophomore who was essentially a
 stranger to him – without himself using a condom, whether or not she had asked – and
 is not worthy of being dignified by any further attempt to answer it.



 REQUEST FOR ADMISSION NO. 31
 Admit that on May 9, 2005 you told Mr. Langrick, Brent Reidy, Anton Hassenkampf, and
 Jenna Pelletier that Mr. Langrick’s actions on May 8, 2005 were “more funny than
 anything else.”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 31:
 Admits that she wrote these words in an email the day after the incident with Mr.
 Langrick. At the time the full scope, impact and significance of Mr. Langrick’s
 outrageous sexual assault had not yet sunk in and Ms. Morrison was attempting to go
 along with the prevailing attitude among her friends and housemates to minimize and
 treat with sarcastic humor events that were in fact far more serious and consequential.
 Clearly, Mr. Langrick’s admitted behavior was not, and is not, by any standard “more
 funny than anything else.”



 REQUEST FOR ADMISSION NO. 32
 Admit that on May 12, 2005 you told Hanover Police Department Captain Frank Moran
 that you went looking to see if Mr. Langrick had left any belongings in the cupola so that
 you “could just take some stuff and have free stuff.”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 32:
 Admitted. But, of course, it turned out that what Ms. Morrison found was not merely
 “some… free stuff.” It turned out that some of what was found was evidence of Mr.
 Langrick’s criminal behavior, for which he was later arrested and charged. And all of the
 “stuff” was handed over to the police in the course of their investigation.

                                             11
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 13 of 25 PageID #:
                                    1281




 REQUEST FOR ADMISSION NO. 33
 Admit that your statement “we might have been talking about it,” to Hanover Police
 Department Captain Frank Moran on May 12, 2005 refers to a conversation you had
 with Mr. Langrick at Bones Gate in which you suggested he go back to Panarchy house
 with you.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 33:
 Denied as materially misleading. Here is the entire exchange:

 Captain Moran: He didn’t or did he make any suggestions that you go somewhere with
 him, go back with him or otherwise perhaps...

 Monica: I don’t think so, I mean, we might have been talking about, I mean, I remember
 specifically him discussing Frank and that’s but I don’t remember any of the
 conversation really at all.

 Captain Moran: the Anything that you can recall and I’m going to use the Dartmouth
 lingo which is “hooking up” anything that you can recall that would have led him to think
 that you were interested in him and wanted to hook up with him that night?

 Monica: I don’t particularly think so.

 Captain Moran: Okay, anything that he may have said to you that made you think he
 wanted to hook up with you that night?

 Monica: No but I don’t remember any of the conversations.



 REQUEST FOR ADMISSION NO. 34
 Admit that you left the Bones Gate fraternity party on May 8, 2005 before Frank Fucile
 left Bones Gate.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 34:
 Denied. In fact, during the investigation, on information and belief, Mr. Fucile told the
 police he was disappointed in himself for not staying around to make sure Ms. Morrison
 would be okay. Fucile also later testified that he was passed out and himself
 incapacitated on the bed in his dormroom right under the cupola due to his heavy
 drinking and that is apparently why he did not hear any noises coming from the cupola –
 noises that his girlfriend, Alice Johnstone, claimed to have heard.



                                            12
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 14 of 25 PageID #:
                                    1282




 REQUEST FOR ADMISSION NO. 35
 Admit that upon entering your bedroom at Panarchy house on the morning of May 8,
 2005 you called out your roommate Jenna Pelletier’s name to see if the room was
 occupied.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. Number 35:
 Neither admits nor denies. It would have been typical for her to have “called out” to her
 roommate, who was often in their dormroom with her boyfriend, to be sure she was not
 intruding on their privacy. However, Ms. Morrison, in her heavily intoxicated and
 impaired state, has no recollection of doing so one way or another.



 REQUEST FOR ADMISSION NO. 36
 Admit that the current Dartmouth College guide to “Consent,” displayed on its website at
 URL: https://www.dartmouth.edu/consent/sex_drugs_alcohol/index.html, lists signs of
 “incapacitation” as:
 • “Inability to speak coherently”
 • “Confusion on basic facts (day of the week, birthdate, etc.)”
 • “Inability to walk unassisted”
 • “Passing out”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 36:
 Admitted. But Mr. Langrick misleads the court. He fails to note the following crucial
 admonitions, also from the very same policy statement: (1) the four bulleted items
 above are clearly stated to be only “some” of the signs of incapacitation and the policy
 expressly states that signs of incapacitation “include, but are not limited to” the four
 items listed; and (2) also not noted by Mr. Langrick is the following statement which
 adds further important admonitions:


 CAN YOU GET CONSENT FROM SOMEONE WHO HAS
 BEEN DRINKING (OR USING OTHER DRUGS)?
 Yes, you can get consent from someone who has been drinking and/or using drugs as
 long as it is clear, voluntary and unambiguous. Agreeing to have sex can only happen
 when it is free from undue influence and pressure. Exploiting a person's impairment
 from the use of alcohol or other drugs is not okay under any circumstances. If someone
 is incapacitated from alcohol and/or other drugs, they cannot give consent.




                                             13
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 15 of 25 PageID #:
                                    1283



 [N.B.: after their investigation the police found that Ms. Morrison had been “heavily
 impaired due to alcohol.”]

 If someone has been using alcohol and/or other drugs and you are thinking about
 having any kind of sexual interaction with them, it is your responsibility to check in, ask,
 and make sure they are okay with what is going on. If you are not totally sure they want
 to have sex, don't have sex. Even if you are intoxicated or impaired by alcohol/and
 or other drugs, if you are initiating sexual acts, you are still responsible for
 making sure the person/people want to participate in any type of sexual activity.
 (Emphasis added)

 and (3) another statement of Dartmouth policy adds the most telling admonition of all,
 for purposes of evaluating the admitted facts of this case:

 Where alcohol or other drugs are involved, evaluating incapacitation requires an
 assessment of how the consumption of alcohol and/or drugs affects a person’s
 decision-making ability; awareness of consequences; ability to make informed,
 rational judgments; capacity to appreciate the nature and quality of the act; or level of
 consciousness. The assessment is based on objectively and reasonably
 apparent indications of incapacitation when viewed from the perspective of
 a sober, reasonable person. (Emphasis added)

 Based on his own admissions – both in 2005 and in his current pleadings in the case at
 bar – surely Mr. Langrick was not a “sober, reasonable person” at the time of the
 incident with Monica Morrison in May 2005. Moreover, he was reckless if not worse
 in not recognizing that.



 REQUEST FOR ADMISSION NO. 37
 Admit that on the morning of May 8, 2005 you were able to walk back from the Bones
 Gate party to the Panarchy house without assistance.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 37:
 Denied. Ms. Morrison had been left alone by her housemates with whom she came to
 the Bones Gate fraternity and with whom she had planned to be escorted home. She
 did feel a need for we need for assistance to walk home and Mr. Langrick – who Ms.
 Morrison recalls was looking for Mr. Fucile, and thus was heading toward the same
 place in any event. See also Plaintiff’s Response to Request for Admission No. 5.




                                              14
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 16 of 25 PageID #:
                                    1284



 REQUEST FOR ADMISSION NO. 38
 Admit that you spoke coherently to your roommate Jenna Pelletier when you entered
 your room at the Panarchy house with Mr. Langrick on the morning of May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 38:
 Neither admits nor denies. Ms. Morrison, in her heavily intoxicated and impaired state,
 has no recollection of speaking to her roommate, whether coherently or otherwise.
 Moreover, in this request for an admission – as well as certain others below (Nos. xyz) –
 Mr. Langrick is confusingly conflating what would appear to have been two separate
 events. That is, the initial aborted entry into her dorm room and the return entry to her
 room sometime later.



 REQUEST FOR ADMISSION NO. 39
 Admit that you told Hanover Police Department Captain Frank Moran that you were
 conversing with Mr. Langrick in the cupola of the Panarchy house on the morning of
 May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 39:
 Admits only that the transcript of one of my interviews with Capt. Moran, reads as
 follows:

 Captain Moran: Alright, um, when he wanted to talk to you outside when you got
 back to Panarchy house and you brought him to um, the cupola?
 Is that what you said?
 Monica: Mmm, hmm.

 Captain Moran: Do you remember any of your conversations?

 Monica: Um, no, I don’t remember any of them.

 Captain Moran: Okay. Do you remember how it was that he came to be kissing
 you?

 Monica: No, I don’t.



 REQUEST FOR ADMISSION NO. 40
 Admit that you told Frank Fucile that you were “hanging out” in the cupola with Mr.
 Langrick on the morning of May 8, 2005.




                                            15
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 17 of 25 PageID #:
                                    1285



 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 40:
 Admits only that, according to the police interview transcript, Frank Fucile told Captain
 Moran that Ms. Morrison told Fucile the following about “hanging out:”

 Fucile: Yeah, uh, well she told me that, she told me that they’d been hanging out and
 uh, apparently in the cupola at some point and um, that apparently late in the night, and
 it wasn’t clear whether he, he had had stayed here or had left and come back I don’t
 think, I don’t really know which she told me actually …


 REQUEST FOR ADMISSION NO. 41
 Admit that you told Sarita Hudgins you and Mr. Langrick “made out a little bit” in the
 cupola of Panarchy house on the morning of May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 41:
 Admits only that, according to the police interview transcript, Sarita Hudgins told
 Captain Moran that Ms. Morrison told Hudgins that “I [Morrison] think they made out
 little bit was what she told me and then she doesn’t really remember spending, she
 doesn’t really remember exactly what happened …”



 REQUEST FOR ADMISSION NO. 42
 Admit that you do not recall telling Mr. Langrick that you did not consent to sexual
 intercourse while in the cupola of Panarchy house on the morning of May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 42:
 Admitted. But, as previously noted, Ms. Morrison – due to her “heavy impairment” –
 does not recall any aspect of the claimed sexual intercourse or surrounding events.



 REQUEST FOR ADMISSION NO. 43
 Admit that during your May 25, 2005 interview with Hanover Police Captain Frank
 Moran, you agreed: “it’s possible that you had consensual sex [with Mr. Langrick] in the
 cupola.”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 43:
 Denied. Once again, Mr. Langrick’s selective quotation materially misleads. Here is the
 full exchange:

 MORAN: You are. Um, do you recognize that it's possible that you had consensual sex
 in the cupola with him and just don't remember?

                                             16
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 18 of 25 PageID #:
                                    1286




 MONICA: Yeah, I, really have literally no recollection of that but I feel that if I was
 blacked out, it's not consensual sex.



 REQUEST FOR ADMISSION NO. 44
 Admit that after arriving to your bedroom at Panarchy house with Mr. Langrick on the
 morning of May 8, 2005, you asked him: “what do you want to do?”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 44:
 Neither admitted nor denied. As previously noted, I have no clear recollection of the
 specifics of anything I said at that time. The claim that I asked Mr. Langrick: “what do
 you want to do?” was made by Anton Hasenkampf, my roommate’s boyfriend, in his
 interview with the police. Mr. Hasenkampf emphasized that he was asleep at the time
 they walked in. Also, in his interview Hasenkampf admitted that his sleepy recollection
 was “colored by” his speculative “assum[ption]” that Monica and Mr. Langrick were
 “together,” in the sense that “it just seemed like they were both just sort of people who
 were going to hook up.” (Emphasis added)



 REQUEST FOR ADMISSION NO. 45
 Admit that you had an orgasm while engaging in sexual activity with Mr. Langrick in the
 cupola of Panarchy house on the morning of May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 45:
 Once again, neither admitted nor denied. See response to Request for Admission No.
 22



 REQUEST FOR ADMISSION NO. 46
 Admit that you have no knowledge of Mr. Langrick ever visiting the Panarchy house
 before May 8, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 46:
 Admitted.


 REQUEST FOR ADMISSION NO. 47
 Admit that you were on birth control as of May 8, 2005.



                                               17
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 19 of 25 PageID #:
                                    1287




 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 47:
 Admitted.


 REQUEST FOR ADMISSION NO. 48
 Admit that you distributed cocaine to Casey Rieder on or around May 10, 2005.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 48:
 Denied. At a certain point, after it became widely known in Panarchy House that Mr.
 Langrick had left his illegal cocaine behind, Mr. Rieder asked for it and Ms. Morrison
 gave it to him. It was not her possession to “distribute.”



 REQUEST FOR ADMISSION NO. 49
 Admit that you lied to the police in your May 25, 2005 interview when you said: “I don’t
 use cocaine.”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 49:
 Denied, as to the gist and seeming implication of this question. If Ms. Morrison indeed
 said the words “I don’t use cocaine,” that was true in the sense that she was not a
 frequent user of cocaine at that time. In fact, to her best recollection, she had tried
 cocaine on only one or two occasions before the incident with Mr. Langrick in May 2005.
 Ironically, it was only after the trauma Ms. Morrison experienced at the hands of Mr.
 Langrick, that, ironically, she became a more frequent drug user.



 REQUEST FOR ADMISSION NO. 50
 Admit that you accused Mr. Langrick of sexually assaulting three people at Panarchy
 house.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 50:
 Admitted. Those persons were Ms. Morrison, her roommate Jenna Pelletier and her
 roommate’s boyfriend Anton Hasenkampf.



 REQUEST FOR ADMISSION NO. 51
 Admit that before you left your bedroom on the morning of May 8, 2005 to go to Brent
 Reidy’s room, you never told Jenna Pelletier or Anton Hassenkampf that you were in
 distress or in need of assistance.

                                             18
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 20 of 25 PageID #:
                                    1288




 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 51:
 Admitted. But both of them had been asleep and I was rushing out in an alarmed state.
 According to a statement to the police by Anton Hassenkampf, he said he saw me
 “stumble” out of the room, and me demanding to Mr. Langrick: “you gotta go.” This was
 hardly an occasion to sit down and discuss what had just happened with Jenna and
 Anton.



 REQUEST FOR ADMISSION NO. 52
 Admit that after you got out of your bed on the morning of May 8, 2005 and before you
 went to Brent Reidy’s room, you asked Mr. Langrick if he could “get back to Tuck okay.”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 52:
 Denied. Ms. Morrison told the police she had said something like this to Mr. Langrick
 when they returned to her dormroom after whatever had happened in the cupola. At that
 time Mr. Langrick said he was “too smashed” to make it back to Tuck. So Ms. Morrison
 allowed him to crash in her room. But she made it clear that he was to sleep on one of
 the couches in her room and not in her bed. Later, Mr. Langrick somehow had made his
 way into her bed and sexually assaulted her while she was asleep or unconscious. And
 in contrast to Jenna Pelletier’s recollection, Anton Hassenkampf apparently did not hear
 solicitous words, but reported to the police that he heard me say curt words to Mr.
 Langrick to the effect “you gotta go.” See also Plaintiff’s Response to Request for
 Admission No. 51.



 REQUEST FOR ADMISSION NO. 53
 Admit that on May 25, 2005 Hanover Police Captain Frank Moran told you: “there are a
 number of witnesses that do work against you and that doesn’t mean they’re trying to
 that just means that’s their honest recollection of what happened, what they saw.”


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 53:
 Admitted.



 REQUEST FOR ADMISSION NO. 54
 Admit that on May 25, 2005, Hanover Police Department Captain Frank Moran told you
 that there was a “suspicion at Panarchy by some of the people that you may have [],
 embellished circumstances with the passage of time.”



                                            19
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 21 of 25 PageID #:
                                    1289




 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 54:
 Admitted.



 REQUEST FOR ADMISSION NO. 55
 Admit that on May 25, 2005 Hanover Police Department Captain Frank Moran advised
 you that you committed a “misdemeanor crime” by taking Mr. Langrick’s property.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 55:
 Admitted, but once again Mr. Langrick seriously misleads. Here are Captain Moran’s
 actual ultimate findings:

                               Morrison Family Meeting
 I met with Monica Morrison and her father Robert Morrison on Friday, May 27th at 08:00
 at the Hanover PD.

 We discussed the findings of this investigation. I reviewed the many questionable
 actions by Miss Morrison and [Mr. Langrick].

 I informed them that no charges were being pursued against Monica.

 I advised them that I intended to pursue a misdemeanor drug charge against [Mr.
 Langrick].

 Status:
 I will be seeking an arrest warrant for [Mr. Langrick] in the near future,



 REQUEST FOR ADMISSION NO. 56
 Admit that on May 25, 2005 Hanover Police Department Captain Frank Moran advised
 you that distributing cocaine to another person, as you did, was a class A felony.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 56:
 Denied. Here is the actual exchange:

 MONICA: the fact that somebody can come into my house and like do all this to me and
 like, I do what I choose with like the found property, there's a Class A felony pinned on
 me...

 MORAN: That hasn't happened yet.



                                              20
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 22 of 25 PageID #:
                                    1290




 REQUEST FOR ADMISSION NO. 57
 Admit that during you May 25, 2005 interview with Hanover Police Department Captain
 Frank Moran you acknowledged that you distributed cocaine to another individual.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 57:
 Admitted, but only to the extent that Ms. Morrison gave – not sold – the cocaine that Mr.
 Langrick had acquired, possessed, used, left behind after the May 2005 incident, and
 was later charged criminally and arrested for.

 Denies any suggestion that she “distributed” in the sense that she regularly handled
 cocaine or that she sold the cocaine to another individual. And notes that she was never
 charged by the police with any offense in relation to Mr. Langrick’s cocaine.

 Here is the gist of what Ms. Morrison told the police about her giving away Mr.
 Langrick’s cocaine:

 Moran: Now tell me about the contents of the container and what became of those
 contents.

 Monica: Um, there was a coffee filter type thing with a substance inside that one of our
 friends identified to be cocaine and he uses cocaine on a regular basis and um, I gave it
 to him.

 ***

 Moran: Okay, so you didn’t necessarily go looking to sell this or give this
 to somebody...

 Monica: No, not at all.

 Moran: So he reached out to you?

 Monica: Yes.

 Moran: Okay, so he contacted you, I heard you have something...Right.
 And you went and saw him and basically ended up giving him this.

 Monica: Exactly.

 ***

 Moran: Okay, so you didn’t necessarily go looking to sell this or give this to somebody...

 Monica: No, not at all.

                                             21
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 23 of 25 PageID #:
                                    1291




 Moran: So he reached out to you?

 Monica: Yes.

 Moran: Okay, so he contacted you, I heard you have something...

 Monica: Right.

 Moran: And you went and saw him and basically ended up giving him this.

 Monica. Exactly.



 REQUEST FOR ADMISSION NO. 58
 Admit that when Mr. Langrick arrived at Panarchy house on the afternoon of Sunday,
 May 8, 2005, you hid his digital camera so that he would not see that you had it.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 58:
 Admitted. But this was in the context of Mr. Langrick coming back to Panarchy House,
 with no advance notice and despite having been warned never to come back. The
 digital camera was ultimately turned over to the police and was found by the police to
 have documented Mr. Langrick’s cocaine possession and use, for which he was
 criminally charged. Surely, it was not Ms. Morrison’s responsibility to return evidence of
 his crime to Mr. Langrick.



 REQUEST FOR ADMISSION NO. 59
 Admit that you requested that attorney Charlie Butt[e]ry [sic] demand a monetary
 payment from Mr. Langrick on your behalf.


 PLAINTIFF’S RESPONSE TO REQUEST FOR ADMISSION NO. 59:
 Admits, on information and belief, that a local attorney by the name of Charles Buttrey
 was retained to commence a contingency fee action against Mr. Langrick based on his
 damaging and sexually-assaultive and other outrageous behavior toward Ms. Morrison
 during the May 2005 incident at Dartmouth. Ms. Morrison was not directly responsible
 for choosing or engaging said attorney. And, to the best of her recollection, she herself
 communicated no specific request to Mr. Buttrey for a monetary payment from Mr.
 Langrick. Of course, the very nature of a “contingency fee” is that it is paid out of any
 monetary settlement. And, as became clear, it was Mr. Buttrey who was only interested
 in a quick financial settlement because, on information and belief, after the rejection of


                                             22
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 24 of 25 PageID #:
                                    1292



 that single demand letter, Buttrey thereafter completely abandoned Ms. Morrison’s case
 with no further litigation.




 Dated: New York, New York
        February 16, 2020

                                  HENRY R. KAUFMAN, P.C.

                                         /s/
                                  By Henry R. Kaufman
                                  Attorneys for Plaintiff
                                  Monica Morrison
                                  60 East 42nd Street, 47th Floor
                                  New York, NY 10165
                                  (212) 880-0842




                                            23
Case 1:18-cv-06127-CBA-RML Document 106-1 Filed 10/27/20 Page 25 of 25 PageID #:
                                    1293



                                CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of PLAINTIFF MONICA MORRISON’S
 RESPONSES TO DEFENDANT ROBERT LANGRICK’S SECOND REQUESTS FOR
 ADMISSIONS in the above captioned matter was served on the below counsel of record on
 February 16, 2020, in accordance with the Rules of Civil Procedure:

 Thomas A. Clare (admitted pro hac vice)
 Elizabeth M. Locke (admitted pro hac vice)
 Andrew C. Phillips (admitted pro hac vice)
 Shannon B. Timmann (admitted pro hac vice)
 CLARE LOCKE LLP
 10 Prince Street
 Alexandria, VA 22314
 Telephone: (202) 628-7400
 Email: tom@clarelocke.com
 Email: libby@clarelocke.com
 Email: andy@clarelocke.com
 Email: shannon@clarelocke.com
 Daniel A. Singer (DAS 0978)
 THE LAW OFFICES OF DANIEL A. SINGER PLLC
 New York, New York 10017
 Telephone: (212) 569-7853
 Email: dan@singerlaw.com

 Attorneys for Defendant Robert Langrick



 Dated: February 16, 2020                  By: /s/ Henry R. Kaufman
                                           Henry R. Kaufman

                                           Attorney for Plaintiff Monica Morrison




                                             24
